DETAILED ACTION
	This Office action is responsive to communication received 09/30/2021 – application papers received; 12/20/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/940,142 07/27/2020 PAT 11161020 which is a CIP of 16/790,555 02/13/2020 PAT 10905924 which is a CON of 16/438,268 06/11/2019 PAT 10596423 which is a CON of 15/847,812 12/19/2017 PAT 10343034 which claims benefit of 62/435,944 12/19/2016 and said 16/940,142 07/27/2020 claims benefit of 62/878,668 07/25/2019.
Status of Claims
	Claims 1-20 are pending.
Drawings
The drawings were received on 09/30/2021.  These drawings are acceptable.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 8, “the average bulge radius” lacks proper antecedent basis.  Why not say --an average bulge radius--. 
As to claim 1, line 9, “the average roll radius” lacks proper antecedent basis.  Why not say --an average roll radius--. 
As to claim 1, line 10, “measured in a direction” is vague.  Which direction is being referenced? What specific feature or attribute of the surface texture is being measured? Is the direction being measured with respect to any or all portions of the strike face? 
As to claims 2-5, these claims share the indefiniteness of claim 1.
As to claim 6, line 2, “the geometric center” lacks proper antecedent basis. Why not simply say --a geometric center--.  Also, in line 2, “the face” should read --the strike face-- for clarity. 
As to claim 7, line 2, “the geometric center” lacks proper antecedent basis. Why not simply say --a geometric center--.  Also, in line 2, “the face” should read --the strike face-- for clarity. 
As to claims 8-13, these claims share the indefiniteness of claim 1.
As to claim 14, line 2, “the geometric center” lacks proper antecedent basis. Why not simply say --a geometric center--.  Also, in line 2, “the face” should read --the strike face-- for clarity. 
As to claim 15, this claim shares the indefiniteness of claim 1.
As to claim 16, line 2, “the face” should read --the strike face-- for clarity. 
As to claims 17-20, these claims share the indefiniteness of claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,905,924 in view of Jacobson (USPN 6,602,149) and also in view of the combined teachings of Barnhardt (USPN 2,034,936) and Treadwell (USPN 8,371,958).  
One difference between claims 1-20 of the instant application and claims 1-19 of the prior ‘924 patent lies in the fact that the claimed invention of the ‘924 patent lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘924 patent by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.  
The claimed invention of the ‘924 patent further differs from the instant claims in that the claimed invention of the ‘924 patent lacks the features ”the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks”.  Here, the teaching reference to Barnhardt shows a pattern of overlapping grooves on the striking face (see FIGS. 1, 6 and 8).  In addition, the teaching reference to Treadwell shows it to be old in the art to provide a striking face with a pattern of overlapping intersecting linear marks (see FIGS. 2A, 2B).  In view of the combined teachings of Barnhardt and Treadwell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘924 patent such that the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks, as there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern (i.e., a milling pattern having overlapping and intersecting linear milling marks) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 9 of the ‘924 patent. 
As to claim 3, see claim 2 of the ‘924 patent.
As to claim 4, see claim 3 of the ‘924 patent. 
As to claim 5, see claim 4 of the ‘924 patent. 
As to claim 7, see claim 11 of the ‘924 patent. 
As to claim 10, see claim 14 of the ‘924 patent.
As to claim 14, see claim 12 of the ‘924 patent. 
As to claim 15, see claim 5 of the ‘924 patent. 
As to claim 16, see claim 6 of the ‘924 patent.
As to claim 17, see claim 7 of the ‘924 patent.	As to claim 18, see claim 8 of the ‘924 patent. 
As to claim 19, see claim 18 of the ‘924 patent.
As to claim 20, see claim 19 of the ‘924 patent. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘924 patent does not specify the exact surface texture or milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘924 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,343,034 in view of Jacobson (USPN 6,602,149) and also in view of the combined teachings of Barnhardt (USPN 2,034,936) and Treadwell (USPN 8,371,958).  
One difference between claims 1-20 of the instant application and claims 1-19 of the prior ‘034 patent lies in the fact that the claimed invention of the ‘034 patent lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘034 patent by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.
The claimed invention of the ‘034 patent further differs from the instant claims in that the claimed invention of the ‘034 patent lacks the features ”the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks”.  Here, the teaching reference to Barnhardt shows a pattern of overlapping grooves on the striking face (see FIGS. 1, 6 and 8).  In addition, the teaching reference to Treadwell shows it to be old in the art to provide a striking face with a pattern of overlapping intersecting linear marks (see FIGS. 2A, 2B).  In view of the combined teachings of Barnhardt and Treadwell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘034 patent such that the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks, as there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern (i.e., a milling pattern having overlapping and intersecting linear milling marks) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 9 of the ‘034 patent. 
As to claim 3, see claim 2 of the ‘034 patent. 
As to claim 4, see claim 3 of the ‘034 patent. 
As to claim 5, see claim 4 of the ‘034 patent. 
As to claim 7, see claim 11 of the ‘034 patent. 
As to claim 10, see claim 14 of the ‘034 patent.
As to claim 14, see claim 12 of the ‘034 patent. 
As to claim 15, see claim 5 of the ‘034 patent. 
As to claim 16, see claim 6 of the ‘034 patent.
As to claim 17, see claim 7 of the ‘034 patent.	As to claim 18, see claim 8 of the ‘034 patent. 
As to claim 19, see claim 18 of the ‘034 patent.
As to claim 20, see claim 19 of the ‘034 patent. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘034 patent does not specify the exact surface texture or milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,596,423 in view of Jacobson (USPN 6,602,149) and also in view of the combined teachings of Barnhardt (USPN 2,034,936) and Treadwell (USPN 8,371,958). 
One difference between claims 1-20 of the instant application and claims 1-19 of the prior ‘423 patent lies in the fact that the claimed invention of the ‘423 patent lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘423 patent by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.    
The claimed invention of the ‘423 patent further differs from the instant claims in that the claimed invention of the ‘423 patent lacks the features ”the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks”.  Here, the teaching reference to Barnhardt shows a pattern of overlapping grooves on the striking face (see FIGS. 1, 6 and 8).  In addition, the teaching reference to Treadwell shows it to be old in the art to provide a striking face with a pattern of overlapping intersecting linear marks (see FIGS. 2A, 2B).  In view of the combined teachings of Barnhardt and Treadwell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘423 patent such that the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks, as there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern (i.e., a milling pattern having overlapping and intersecting linear milling marks) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 9 of the ‘423 patent. 
As to claim 3, see claim 2 of the ‘423 patent. 
As to claim 4, see claim 3 of the ‘423 patent. 
As to claim 5, see claim 4 of the ‘423 patent. 
As to claim 7, see claim 11 of the ‘423 patent. 
As to claim 10, see claim 14 of the ‘423 patent.
As to claim 14, see claim 12 of the ‘423 patent. 
As to claim 15, see claim 5 of the ‘423 patent. 
As to claim 16, see claim 6 of the ‘423 patent.
As to claim 17, see claim 7 of the ‘423 patent.	As to claim 18, see claim 8 of the ‘423 patent. 
As to claim 19, see claim 18 of the ‘423 patent.
As to claim 20, see claim 19 of the ‘423 patent. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘423 patent does not specify the exact surface texture or milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘423 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
/
/
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,857,430 in view of Jacobson (USPN 6,602,149).  
The difference between claims 1-20 of the instant application and claims 1-19 of the prior ‘430 patent lies in the fact that the claimed invention of the ‘430 patent lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘430 patent by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 10 of the ‘430 patent. 
As to claim 3, see claim 5 of the ‘430 patent. 
As to claim 4, see claim 11 of the ‘430 patent. 
As to claim 5, see claim 6 of the ‘430 patent. 
As to claim 7, see claim 11 of the ‘430 patent. 
As to claim 10, see claim 13 of the ‘430 patent.
As to claim 14, see claim 12 of the ‘430 patent. 
As to claim 15, see claim 7 of the ‘430 patent. 
As to claim 16, see claim 8 of the ‘430 patent.
As to claim 17, see claim 9 of the ‘430 patent.	As to claim 18, see claims 2 and 14 of the ‘430 patent. 
As to claim 19, see claim 18 of the ‘430 patent.
As to claim 20, see claim 19 of the ‘430 patent. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘430 patent does not specify the exact surface texture and milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘430 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,278,774 in view of Jacobson (USPN 6,602,149) and also in view of the combined teachings of Barnhardt (USPN 2,034,936) and Treadwell (USPN 8,371,958). 
One difference between claims 1-20 of the instant application and claims 1-20 of the prior ‘774 patent lies in the fact that the claimed invention of the ‘774 patent lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘774 patent by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.  
The claimed invention of the ‘774 patent further differs from the instant claims in that the claimed invention of the ‘774 patent lacks the features ”the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks”.  Here, the teaching reference to Barnhardt shows a pattern of overlapping grooves on the striking face (see FIGS. 1, 6 and 8).  In addition, the teaching reference to Treadwell shows it to be old in the art to provide a striking face with a pattern of overlapping intersecting linear marks (see FIGS. 2A, 2B).  In view of the combined teachings of Barnhardt and Treadwell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘774 patent such that the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks, as there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern (i.e., a milling pattern having overlapping and intersecting linear milling marks) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 9 of the ‘774 patent. 
As to claim 3, see claim 5 of the ‘774 patent. 
As to claim 4, see claim 11 of the ‘774 patent. 
As to claim 5, see claim 6 of the ‘774 patent. 
As to claim 7, see claim 11 of the ‘774 patent. 
As to claim 10, see claim 14 of the ‘774 patent.
As to claim 14, see claim 12 of the ‘774 patent. 
As to claim 15, see claim 7 of the ‘774 patent. 
As to claim 16, see claim 8 of the ‘774 patent.
As to claim 17, see claims 1 and 9 of the ‘774 patent.	As to claim 18, see claims 2 and 15 of the ‘774 patent. 
As to claim 19, see claim 19 of the ‘774 patent.
As to claim 20, see claim 20 of the ‘774 patent. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘774 patent does not specify the exact surface texture and milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘774 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 11,161,020 in view of Jacobson (USPN 6,602,149).   
The difference between claims 1-20 of the instant application and claims 1-18 of the prior ‘020 patent lies in the fact that the claimed invention of the ‘020 patent lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the prior ‘020 patent by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.   
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 9 of the ‘020 patent. 
As to claim 3, see claim 2 of the ‘020 patent. 
As to claim 4, see claim 3 of the ‘020 patent. 
As to claim 5, see claim 4 of the ‘020 patent. 
As to claim 7, see claim 11 of the ‘020 patent. 
As to claim 10, see claim 13 of the ‘020 patent.
As to claim 14, see claim 12 of the ‘020 patent. 
As to claim 15, see claim 5 of the ‘020 patent. 
As to claim 16, see claim 6 of the ‘020 patent.
As to claim 17, see claims 1 and 9 of the ‘020 patent.	As to claim 18, see claim 8 of the ‘020 patent. 
As to claim 19, see claim 17 of the ‘020 patent.
As to claim 20, see claim 18 of the ‘020 patent. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘020 patent does not specify the exact surface texture and milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘020 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending United States Application Serial No. 17/160,137 in view of Jacobson (USPN 6,602,149) and also in view of the combined teachings of Barnhardt (USPN 2,034,936) and Treadwell (USPN 8,371,958).  This is a provisional rejection because the conflicting claims have not yet in fact been patented.  
One difference between claims 1-20 of the instant application and claims 1-20 of the copending ‘137 application lies in the fact that the claimed invention of the copending ‘137 application lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the copending ‘137 application by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face. 
The claimed invention of the ‘137 application further differs from the instant claims in that the claimed invention of the ‘137 application lacks the features ”the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks”.  Here, the teaching reference to Barnhardt shows a pattern of overlapping grooves on the striking face (see FIGS. 1, 6 and 8).  In addition, the teaching reference to Treadwell shows it to be old in the art to provide a striking face with a pattern of overlapping intersecting linear marks (see FIGS. 2A, 2B).  In view of the combined teachings of Barnhardt and Treadwell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘137 application such that the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks, as there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern (i.e., a milling pattern having overlapping and intersecting linear milling marks) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 11 of the ‘137 application. 
As to claim 3, see claim 2 of the ‘137 application. 
As to claim 4, see claim 3 of the ‘137 application. 
As to claim 5, see claim 4 of the ‘137 application. 
As to claim 7, see claim 11 of the ‘137 application. 
As to claim 10, see claim 16 of the ‘137 application.
As to claim 14, see claim 14 of the ‘137 application. 
As to claim 15, see claim 5 of the ‘137 application. 
As to claim 16, see claim 6 of the ‘137 application.
As to claim 17, see claims 11, 16 and 17 of the ‘137 application.	As to claim 18, see claim 9 of the ‘137 application. 
As to claim 19, see claim 19 of the ‘137 application.
As to claim 20, see claim 20 of the ‘137 application. 
As to claims 8-9 and 11-13, while the claimed invention of the ‘137 application does not specify the exact surface texture and milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘137 application. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  

Claims 1-2, 4-15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending United States Application Serial No. 17/654,370 in view of Jacobson (USPN 6,602,149) and also in view of the combined teachings of Barnhardt (USPN 2,034,936) and Treadwell (USPN 8,371,958).  This is a provisional rejection because the conflicting claims have not yet in fact been patented.  
One difference between claims 1-2, 4-15, and 17-20 of the instant application and claims 1-20 of the copending ‘370 application lies in the fact that the claimed invention of the copending ‘370 application lacks a recitation of “the average bulge radius ranges inclusively from 8 to 12 inches; the average roll radius ranges inclusively from 8 to 11 inches”.  Bulge and roll are often used in wood-type golf clubs for corrective action against off-center shots.  Here, Jacobson is cited to show that it is old in the art to provide curvature to the striking face of a wood-type club head in the form of roll and bulge.  See col. 15, lines 58-61 in Jacobson and disclosing a bulge radius of 11 inches and a roll radius of 10 inches along with a face loft of 11 degrees.  In view of the patent to Jacobson, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the copending ‘370 application by including a suitable roll radius and a suitable bulge radius such that the curvature of the striking face would have provided a measurable amount of corrective action for a golf ball that is hit off-center on the striking face.  
The claimed invention of the ‘370 application further differs from the instant claims in that the claimed invention of the ‘370 application lacks the features ”the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks”.  Here, the teaching reference to Barnhardt shows a pattern of overlapping grooves on the striking face (see FIGS. 1, 6 and 8).  In addition, the teaching reference to Treadwell shows it to be old in the art to provide a striking face with a pattern of overlapping intersecting linear marks (see FIGS. 2A, 2B).  In view of the combined teachings of Barnhardt and Treadwell, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed device of the ‘370 application such that the surface texture further comprises a milling pattern having overlapping and intersecting linear milling marks, as there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern (i.e., a milling pattern having overlapping and intersecting linear milling marks) is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘034 patent. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  
Insofar as the remaining limitations in the instant claims, and by way of example only, note the following comments: 
As to claims 1, 2 and 6, see claims 1 and 11 of the ‘370 application. 
As to claim 4, see claims 1 and 5 of the ‘370 application. 
As to claim 5, see claim 6 of the ‘370 application. 
As to claim 7, see claim 5 of the ‘370 application. 
As to claim 10, see claim 7 of the ‘370 application.
As to claim 14, see claim 10 of the ‘370 application. 
As to claim 16, see claim 8 of the ‘370 application.
As to claim 17, see claims 1, 8-9, 11 and 19 of the ‘370 application.	As to claim 18, see claims 1 and 11 of the ‘370 application. 
As to claim 19, see claims 1 and 11 of the ‘370 application.
As to claims 8-9 and 11-13, while the claimed invention of the ‘370 application does not specify the exact surface texture and milling pattern set forth in each of claims 8-9 and 11-13, there would have been a reasonable expectation of success that altering the groove configuration of the striking face would have yielded the predictable result of a change in the spin characteristics of a struck golf ball.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).  The specific, claimed shape of the milling pattern of claims 8-9 and 11-13 is deemed to simply be an obvious design variation over the shape of the surface texture of the invention in the claimed ‘370 application. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711